Title: From Thomas Jefferson to Albert Gallatin, 24 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Dec. 24. 08.
                  
                  The cargo, ostensible destination, ownership & other circumstances respecting the ship Lorenzo of New York, leave not a doubt but that fraud is intended. let her therefore be detained.
                  As the law for laying permanent protecting duties will pass through your hands, I take the liberty of depositing with you the inclosed letter from mr Strong of Philadelphia, giving an account, & a specimen of his manufacture of red lead, which seems worthy of being placed within the pale of protection. I have recieved heretofore some other letters on similar subjects which I will look up & send to you also. Affectte. salutns.
               